     Case 3:19-cv-02454-MMA-MSB Document 84 Filed 04/15/21 PageID.1379 Page 1 of 1

1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                               SOUTHERN DISTRICT OF CALIFORNIA
10
11     TY STEWART, et al.,                                Case No.: 19cv2454-MMA (MSB)
12                                      Plaintiffs,
                                                          ORDER REQUIRING INFORMAL LETTER
13     v.                                                 BRIEFS
14     KODIAK CAKES, LLC,
15                                    Defendant.

16
17          On April 15, 2021, counsel for Defendant called to inform the Court that the
18    parties would like to add an additional discovery dispute to be discussed at the
19    telephonic Discovery Conference, scheduled for April 23, 2021. Accordingly, the parties
20    are ORDERED to exchange with one another and provide to the Court (by emailing to
21    efile_berg@casd.uscourts.gov) two-page letter briefs addressing their disagreements
22    regarding Plaintiffs’ supplemental responses to Defendant’s Requests for Production of
23    Documents no later than noon on April 21, 2021.
24          IT IS SO ORDERED.
25    Dated: April 15, 2021
26
27
28
                                                      1
                                                                               19cv2454-MMA (MSB)
